Case 2:18-cr-00703-JMV Document 129 Filed 05/25/21 Page 1 of 1 PageID: 839




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

 UNITED STSTES OF AMERICA                    :      Criminal No. 2:18-cr-00703-JMV
                                             :
                       v.                    :      Honorable John Michael Vazquez
                                             :
 LEEVANDER WADE                              :      NOTICE OF MOTION TO
                                             :      ALLOW ACCESS TO
                                             :      DISCOVERY VIA DEDICATED
                                             :      LAPTOP
                                             :
                                             :

 TO:    ROBERT L. FRAZER                     NAAZNEEN BASHIR KHAN
        OFFICE OF THE US ATTORNEY            OFFICE OF THE US ATTORNEY
        970 BROAD STREET                     970 BROAD STREET
        SUITE 700                            SUITE 700
        NEWARK, NJ 07102                     NEWARK, NJ 07102
        (973) 645-2700                       (973) 645-6016
        Email: robert.frazer@usdoj.gov       Email: naazneen.khan@usdoj.gov

       DONALD SUTTON, WARDEN
       MONMOUTH CO. JAIL
       1 WATERWORKS RD.
       FREEHOLD, NJ 07728

        PLEASE TAKE NOTICE that on a date and time to be set by the Court, the

 undersigned attorneys for Defendant Leevander Wade will move before the United States

 District Court for the District of New Jersey for an ORDER:

 1.     Allowing defendant, Leevander Wade, access to discovery via a dedicated laptop

        to be located at Monmouth Co. Jail

 2.     Oral argument is hereby requested.

 Dated: May 25, 2021                                Respectfully submitted,

                                                    /s/ Troy A. Archie
                                                    Troy A. Archie, Esquire
                                                    Counsel for Leevander Wade
                                                    21 Route 130 South
                                                    Cinnaminson, New Jersey 08077
                                                    Tele: (856) 786-7000
                                                    E-Mail: archie@aafnjlaw.com
